ORDER

PER CURIAM.
Michael Mayo (Defendant) appeals from a judgment of conviction of trafficking in the second degree and possession of a controlled substance. Defendant alleges trial court error in compelling the jury to continue to deliberate and in replacing a juror with the alternate juror. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).